By the Court:
The petition to the Board of Supervisors for the division of Swamp Land District No. 2, and for the formation of a new district, did not state the necessary jurisdictional facts. Section 3481 of the Political Code provides that “if the holders of certificates of purchase or patents for lands within any district formed prior to March 28, 1868, and in which the lands have not been reclaimed, desire to have *594their lands set off from such district, they must, in addition to the petition required in section 3446, show to the Board of Supervisors that their lands are capable of an independent reclamation.” The petition in this case to the Board of Supervisors was defective in two material particulars required by the foregoing section, in that it fails to show that the petitioners were the owners of all the land within the proposed new district, or that they were the holders of certificates of purchase or patents for the lands claimed by them within the district. It was for the Legislature to prescribe the terms and conditions on which a district might be divided, and it has authorized it to be done only on the petition of those holding certificates of purchase or patents, and then only on condition that “their” lands are capable of an independent reclamation. But the petition was insufficient if tested by section 3446 of the same Code. That section requires the land to be included in the proposed district to be described in the petition “ by legal subdivisions or other boundaries.” In this petition the lands were not so described. There was no attempt to describe them by legal subdivisions, nor are the lands described in any manner except by reference to certain swamp land surveys by their numbers, no copies of which were annexed to or made a part of the petition. This was not a compliance with the statute.
Judgment affirmed.